Appeal, insofar as taken from that portion of the Appellate Division order that affirmed the denial of the motion to amend the complaint, dismissed, without costs, by the Court of Ap*1002peals, sua sponte, upon the ground that that portion of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.